I N THE SUPREME COURT O THE STATE O MONTANA
                                        F           F




STATE OF MONTANA,

                                P l a i n t i f f and R e s p o n d e n t ,

           VS.

EDWARD LeROY "SLIM" DEARDORFF,
                                                                                       * ! * "r ;a f ,,jc*. :.
                                                                                     ti.
                                                                                                 j ;               .
                                                                                                                   )
                                D e f e n d a n t and A p p e l l a n t .            rir~
                                                                                        i               i $,   G   *
                                                                                                                   :
                                                                                                                   ,


                                                                              CLERi( b;F   ~:>j2~--",t~i:~)~       couat
                                                                                  STATE OF MOWTAPI'A,
                                              O R D E R



PER CURIAM:

           The i s s u e s r a i s e d o n a p p e a l a r e v i r t u a l l y i d e n t i c a l to

t h o s e a d d r e s s e d b y t h i s C o u r t i n S t a t e v.      T u r k ( d e c i d e d March 2 5 ,

1982),            Mont. '            -P.2d                ,   39 St.Rep.        5 8 4 , and t h o s e

i s s u e s were r e s o l v e d a d v e r s e l y t o w a r d t h e d e f e n d a n t .

           Judgment af f irmed           .
                                                                                                                       I,
                                                                                                                       ,-
                                                                                                                        ,


W e concur:



Chief J u s t i c e